El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En marzo 13, 1940 William Irizarry Cuebas radicó su planilla de contribución sobre ingresos para el año 1939, de-clarando un ingreso de $6,886.45. En septiembre 24, 1945 el Tesorero notificó al contribuyente una ' deficiencia de $3,626.62, sin imponerle, penalidad alguna. La notificación indicaba que en 1939 Irizarry había hecho depósitos banearios ascendentes a $60,684.53, de los cuales-no habían podido iden-tificarse $55,948.86; y que el Tesorero creía que la mitad de dicha suma — $27,974.43—constituía ingreso no declarado procedente de la manipulación por Irizarry de un juego de bolita.(1)
En octubre 15, 1945 el contribuyente solicitó la reconside-ración eh cuanto a la deficiencia de $3,626.62. En octubre 22, 1945 radicó también una querella ante el Tribunal de *194Contribuciones impugnando esta deficiencia. No obstante el hecho de que la moción de reconsideración no fué radicada dentro del término de quince días provisto en la sección 57(a) de la Ley de Contribuciones sobre ingresos, el Tesorero la tomó en consideración y celebró una vista administrativa. En noviembre 27, 1945, como resultado de la vista, el Teso-rero notificó a Irizarry una deficiencia de $9,368.11. Esta vez la teoría del Tesorero era que la cantidad de $39,011.41 no había sido identificada y la misma constituía ingreso tribu table. En adición y por primera vez el Tesorero le impuso una penalidad por fraude.
En diciembre 26, 1945 el contribuyente radicó una “que-rella complementaria” ante el .Tribunal de Contribuciones. Después de trámites ulteriores que no vienen al caso señalar ahora, el Tribunal de Contribuciones desestimó el recurso por falta de jurisdicción. Resolvió que la notificación por los $9,368.11 era una nueva deficiencia, y que no era por lo tanto la decisión administrativa final que se requiere para que pueda adquirir jurisdicción el Tribunal de Contribuciones, de conformidad con la sección 57 (a) y la sección 4 de la Ley núm. 169, Leyes de Puerto Rico, 1943 (pág. 601). Confirmamos la decisión del Tribunal de Contribuciones en diciembre 23, 1947 en el caso de Irizarry v. Tribunal de Contribuciones, 67 D.P.R. 953.
Sin embargo, señalamos en nuestra opinión que el Teso-rero había informado erróneamente al contribuyente en la deficiencia de $9,368.11 que en caso de que no estuviere con-forme, podía radicar una querella ante el Tribunal de Contri-buciones según dispone la ley, siempre y cuando que prestara la fianza exigida por la sección 57. Expusimos por lo tanto nuestro punto de vista de que bajo todas las circunstancias el contribuyente había sido inducido a error y que por lo tanto el Tesorero debía (pág. 960) “notificarle de nuevo al contri-buyente la deficiencia que por error le notificó como resolución administrativa, y entonces el peticionario podrá solicitar la reconsideración y la vista administrativa correspondiente. *195Es obligación del Tesorero así hacerlo, ya que fué él quien indujo al contribuyente a cometer el error que privó al tribunal inferior de jurisdicción para conocer de su caso.”
Consideraremos ahora los incidentes que dieron lugar al presente recurso. En vista de lo anteriormente expuesto, el Tesorero se preocupó porque el término de siete años podía transcurrir antes de que la deficiencia fuera tasada. (2) Por lo tanto en marzo 6, 1947 hizo una tasación de emergencia de dicha deficiencia a tenor con la sección 57 (c) de la Ley de Contribuciones sobre Ingresos. Entonces el contribuyente radicó una querella en el Tribunal de Contribuciones si-guiendo el procedimiento señalado en la sección 62 de la Ley. Después que el Tesorero contestó, Irizarry solicitó sentencia por las alegaciones. El Tribunal de Contribuciones no sola-mente denegó dicha moción, sino que dictó sentencia en favor del Tesorero. Expedimos el auto de certiorari para revisar esta decisión.
La primera cuestión a resolver es si el Tesorero es-taba autorizado para hacer una tasación de emergencia bajo las circunstancias de este caso. La sección 57 (a) de la Ley dispone que si el Tesorero creyere que existe una deficiencia notificará al contribuyente, a quien se concede oportunidad de discutirla administrativa y judicialmente. La sección 57(6) instrumenta la 57(a). Provee para las distintas situaciones en que, tan pronto el contribuyente es notificado de la deficiencia bajo la sección 57 (a), el Tesorero de ordina-rio puede imponer y cobrar la contribución. La sección’ 57(b) según ha sido enmendada por la sección 6 de la Ley núm. 23, Leyes de Puerto Rico, 1941, Sesión Extraordinaria (pág. 73), prescribe como sigue:
“Cuando el contribuyente no radicare solicitud de reconside-ración, o cuando radicada y resuelta dicha solicitud no recurriere al Tribunal de Apelación de Contribuciones de Puerto Rico, en ambos casos dentro de los términos y 'en la forma que establece *196la subdivisión (a) que antecede, el Tesorero procederá a imponer y cobrar la deficiencia por él determinada, con intereses a razón del seis (6) por ciento anual sobre dicha deficiencia, desde la fecha prescrita para el pago del primer plazo de la contribución. Cuando habiéndose recurrido para ante el Tribunal de Apelación de Contribuciones de Puerto Rico en la forma dispuesta por esta Ley, dicho .tribunal determinare que existe una deficiencia, la cantidad determinada por el Tribunal será impuesta por el Teso-rero con intereses a razón del seis (6) por ciento anual desde la fecha prescrita para el pago del primer plazo de la contribución, ■ y deberá ser totalmente satisfecha por el contribuyente a reque-rimiento del Tesorero.”.(3)
Así vemos que bajo el procedimiento ordinario, cuando un contribuyente es notificado de una deficiencia bajo la sec-ción 57 (<x), puede ocurrir lo siguiente: (1) el contribuyente no solicite la reconsideración dentro de quince días; (2) el contribuyente puede que solicite la reconsideración, el Teso-rero por decisión administrativa confirme la deficiencia y el contribuyente no recurra al Tribunal de Contribuciones; (3) el contribuyente solicite la reconsideración, el Tesorero por decisión administrativa confirme, la deficiencia después de una vista, el contribuyente se querelle en el Tribunal de Contribuciones y éste determine que existe una deficiencia. El Tesorero debe esperar el resultado de una de estas tres alternativas antes de que pueda imponer y cobrar la deficien-cia bajo la sección 57(b).
 En el presente caso, como hemos visto, original-mente el Tesorero notificó la deficiencia a Irizarry bajo el procedimiento ordinario conforme a la sección 57(a). El contribuyente no solicitó la reconsideración dentro de quince días. Por consiguiente, el Tesorero pudo haber procedido inmediatamente a imponer y cobrar la deficiencia-. Pero en vez de eso, prefirió considerar la moción de reconsideración presentada por Irizarry veintiún días después de haber sido notificado de esta deficiencia. Como resultado de la vista *197celebrada le envió una nueva deficiencia. Hemos resuelto (1) que esta nueva deficiencia inició el procedimiento de nuevo, quedando sin efecto todo lo actuado con anterioridad a ella; y (2) que como consecuencia de ello cuando el contri-buyente radicó la querella en el Tribunal de Contribuciones impugnando la nueva deficiencia sin solicitar la reconsidera-ción del Tesorero, el Tribunal de Contribuciones carecía de jurisdicción. Irizarry v. Tribunal de Contribuciones, supra. Pero en ningún momento en el procedimiento dicho Tribunal determinó una deficiencia a tenor con la sección 57(ó).(4) Y en efecto ordenamos al Tesorero notificar una nueva defi-ciencia debido a la información errónea contenida en la defi-ciencia de $9,368.11.
Los hechos anteriores demuestran que en este estado del procedimiento todavía no se había tasado defi-ciencia alguna. ' Y como el término de siete años para tal ta-sación, provisto en la sección 60(a) (1), expiraría en marzo 13, 1947, el Tesorero hizo una tasación de emergencia en marzo 6, 1947 bajo la sección 57(c) y el contribuyente acudió al Tribunal de Contribuciones de conformidad con la sec-ción 62.
El nervio del argumento del contribuyente es que el Teso-rero no puede hacer una tasación de emergencia cuando la deficiencia, como en este caso, había sido notificada con arre-glo a la sección 57 (a), mucho más cuando como aquí, el Tribunal de Contribuciones había dictado ya una resolución.
La sección 57 (c), según ha sido enmendada por la sección 6 de la Ley núm. 23, Leyes de Puerto Rico, 1941, Sesión Ex-traordinaria, provee como sigue:
“Si el Tesorero creyere que la tasación o cobro de una defi-ciencia ha de ser comprometida por la demora, inmediatamente *198tasará dicha deficiencia y hará la notificación y requerimiento para el pago de la misma. En tal caso podrá hacerse la tasación (1) sin el aviso provisto en la subdivisión (a) de esta sección, o (2) antes del vencimiento de los quince (15) días que concede dicha subdivisión (a) para radicarse una solicitud de reconside-ración, o (3) en cualquier momento anterior a resolverse la soli-citud de reconsideración que hubiere podido radicarse, o (4) antes del vencimiento de los treinta (30) días siguientes a la fecha ■en que se resuelva la solicitud de reconsideración, concedidos por dicha subdivisión (a) para recurrir al Tribunal de Apela-ción de Contribuciones de Puerto Rico, o (5) en cualquier mo-mento anterior a la resolución del Tribunal de Apelación de ■Contribuciones, si el contribuyente hubiere recurrido a éste. Si el contribuyente no reclamare reducción alguna según lo dis-puesto en la sección 62, la deficiencia así tasada (o si la recla-mación de ese modo presentada fuere por sólo una parte de la deficiencia, entonces la cantidad no incluida en la reclamación) se pagará mediante notificación y requerimiento del Tesorero.”
La primera oración de la sección 57 (c) otorga plenos po-deres al Tesorero para tasar una deficiencia, según ésta se distingue de su mera notificación, si cree que las circunstan-cias lo justifican. Como dijimos en Ballester v. Tribl. de Apelación, 60 D.P.R. 768, 773, corrientemente las cortes “no pueden intervenir en la actuación del Tesorero al hacer un jeopardy assessment.”
Sin embargo, el contribuyente alega que la sección 57 (c) establece cinco situaciones en las cuales puede hacerse una tasación de emergencia y que el presente caso no cae bajo ninguna de ellas. Por otro lado el Tesorero sostiene lo si-guiente: las cinco situaciones provistas en la sección 57(c) son meramente términos durante los cuales el Tesorero no puede actuar bajo la sección 57 (b). Pero esto no significa que el Tesorero esté limitado a hacer una tasación de emer-gencia solamente durante dichos períodos. Por el contrario, la primera oración de la sección 57 (c) es abarcadora en sus disposiciones y claramente demuestra la intención de parte de la Legislatura de autorizar tasaciones de emergencia siempre que sean necesarias “en aquellas situaciones de emer-*199gencia como la fuga inminente del contribuyente, la disposi-ción por él de su propiedad, o el vencimiento del período de prescripción.” Ballester v. Tribl. de Apelación, supra, pág. 774. Por consiguiente, aun si la presente tasación de emer-gencia no fué hecha durante una de las cinco etapas provistas en la sección 57(c), la misma no puede ser atacada.
No es necesario resolver en este caso si estamos de acuerdo con el contribuyente o con el Tesorero en cuanto al alcance de la sección 57 (c). Cf. 9 Mertens, Law of Federal Income Taxation, secs. 49.105-49.110, págs. 91-97, sec. 50.16, págs. 210-11. Aun cuando el argumento del peticionario de que una tasación de emergencia debe hacerse durante una de las cinco situaciones se tenga por correcto, esta tasación de emer-gencia no fué impropia. Irizarry alega que la presente tasa-ción de emergencia fué expedida después de la resolución del Tribunal de Contribuciones. Pero la orden que contempla la sección 57(c) (5) es una resolviendo el caso en sus méritos; tal resolución, si es en favor del Tesorero; requiere al contri-buyente que pague la deficiencia antes de que pueda recurrir a este Tribunal.!5) Si la sección 57(c) (5.) contemplara otras resoluciones que no fueran en los méritos, tendríamos una situación absurda. Bajo la teoría del peticionario, una tasación de emergencia no podría hacerse bajo la sección 57(c) (5) porque el Tribunal de Contribuciones ya había dictado una “resolución”, no obstante ser una declarándose sin jurisdicción. Pero el Tesorero en igual forma no podía imponer y cobrar la deficiencia bajo la sección 57 (b) porque dicha sección provee que el Tribunal de Contribuciones debe determinar una deficiencia para que ella sea aplicable. No podemos decir que la Legislatura-tuviera por miras semejante *200resultado tan absurdo; es decir, que la deficiencia no podía jamás ser tasada.
Aquí el Tribunal de Contribuciones no dictó resolución en los méritos. Por el contrario, la resolución de dicho Tribunal, confirmada por nosotros, rehusó oír el caso por falta de jurisdicción. Y como ya hemos dicho, en 67 D.P.R. a la pág. 960 en efecto ordenamos al Tesorero, en vista de que la defi-ciencia de $9,368.11 inducía a error, que empezara de nuevo todo el procedimiento y notificara al contribuyente otra nueva deficiencia. Más bien, el Tesorero hizo una tasación de emergencia. Claramente podía hacer esto bajo la sección •57(c) (1). Por consiguiente, la presente tasación de emer-gencia era válida bajo la sección 57(c) (1), aunque se re-quiera qué se ajuste a una de las cinco situaciones provistas en la sección 57 (c). (6)
El contribuyente alega que el permitir al Tesorero hacer una tasación de emergencia en este caso le priva de su dere-cho a obtener la revisión por este Tribunal de una resolución final del Tribunal de Contribuciones sobre una deficiencia notificádale antes de la tasación de emergencia. La mejor contestación a este argumento es lo que ha sucedido en este caso. Después que el contribuyente recibió la tasación de emergencia procedió de conformidad con la sección 62, la cual le confiere derecho a recurrir al Tribunal de, Contribuciones y luego a este Tribunal. Y como se verá más adelante esta-mos devolviendo este caso para que se resuelva en sus méritos la alegada responsabilidad de Irizarry por la suma fijada en la tasación de emergencia.
Resta resolver si el Tribunal de Contribuciones actuó correctamente al dictar sentencia en lós méritos a favor del *201Tesorero al considerar la moción del contribuyente solici-tando sentencia por las alegaciones.
Estamos de acuerdo con el Tesorero en que si una parte presenta una moción solicitando sentencia por las alegaciones, el tribunal debe estudiar todo el récord y dictar sentencia en favor de cualquier parte que sea acreedora a ella. Regla 12c, Reglas de Enjuiciamiento Civil; Motion for Judgment on the Pleadings, 3 Fed. Rules Service 676. Pero una moción sobre sentencia por las alegaciones no puede resolverse en favor de ninguna de las partes si de las mismas surge una genuina controversia de hecho. Boulon v. Pérez, 70 D.P.R. 988; Hettinger & Co. v. Tribunal de Distrito, 69 D.P.R. 137; Fernández Antonetti v. Corte, ante pág. 161. Y aquí la que-rella claramente demuestra que, además de atacar la auto-ridad del Tesorero para hacer una tasación de emergencia, el contribuyente sostiene que en los .méritos no adeuda la defi-ciencia en cuestión. (7)
*202El Tesorero trata de controvertir este punto afir-mando que la resolución del Tribunal de Contribuciones equivalía a una decisión al efecto de que la querella no aducía hechos suficientes constitutivos de una causa de acción. Pero si éste fuera el alcance de la resolución del Tribunal de Con-tribuciones, necesariamente dicho tribunal le hubiera conce-dido a Irizarry permiso para enmendar. Por el contrario, el Tribunal de Contribuciones erróneamente afirmó que Iri-zarry en su querella se limitó a impugnar la autoridad del Tesorero para hacer una tasación de emergencia y no discu-tía la deficiencia en sus méritos. Al dictar resolución final en favor del Tesorero, dicho Tribunal erró precisamente por-que le cerró las puertas al contribuyente para poder probar la contención alegada en su querella, contra los méritos de la tasación de emergencia.

La resolución del Tribunal de Contribuciones será revo-cada y el caso devuelto para ulteriores procedimientos no inconsistentes con esta opinión.

El Juez Asociado Sr. Negrón Fernández se inhibió.

O Véase Pueblo v. Irizarry, 57 D.P.R. 186.


(2) Véase la sección 60(a) (1) de la Ley de Contribuciones Sobre In-gresos; Buscaglia v. Tribl. de Contribuciones, 67 D. P.R. 693.


(3)Las secciones 57(a) y (6) fueron enmendadas por la Ley núm. 230, Leyes de Puerto Rico, 1949 ((1) pág. 707), con posterioridad a la fecha de la presente tasación do emergencia y no afectan este caso.


(4)Aun Irizarry tenía conocimiento de esto. Radicó sn solicitud de certiorari en este Tribunal en el caso reportado en 67 D.P.R. 953, sin pagar ninguna contribución bajo protesta, precisamente porque el Tribunal de Contribuciones no había determinado una deficiencia. Esto se hizo de acuerdo con los casos de González Padín Co. v. Tribl. de Contribuciones, 67 D.P.R. 221; Clínica Díaz García v. Tribunal Contribuciones, 65 D.P.R. 95.


(5) La sección 57(c) (5) fué enmendada por la Ley núm. 230, Leyes de Puerto Rico, 1949, la cual entró en vigor después que este caso surgió, para que leyera de la manera siguiente: “. . . (5) en cualquier momento antes de la resolución del Tribunal de Contribuciones de Puerto Rico, sobre los méritos del caso si el contribuyente hubiere apelado para ante éste.” (Bastardillas nuestras.) Hemos obtenido igual resultado bajo el anterior estatuto; pero esta enmienda elimina en el futuro cualquier posible duda en cuanto al problema.


(•) Al finalizar nuestra opinión en 67 D.P.R. 953 ordenando en efecto al Tesorero notificar una nueva deficiencia, señalábamos que si la planilla era fraudulenta, como alegaba el Tesorero, el período prescriptivo de siete años de la sección 60(a) (1) no impediría la deficiencia. Pqro esto difícilmente puede interpretarse, según alega el peticionario, como que impide una tasa-ción de emergencia durante el período de siete años.


(T) En el párrafo 9(6) de la querella, después de alegar el recibo de la primera deficiencia, Irizarry sostiene que durante la vista administrativa de la misma “se justificó por el contribuyente la procedencia del dinero que se le imputaba como beneficio del negocio de bolita . . .”, y que el Teso-rero notificó la segunda deficiencia de $9,368.11 no obstante el hecho de que “en dicha vista administrativa el contribuyente había probado hasta la saciedad el origen de todos y cada uno de los fondos depositados por él en bancos durante el año 1939.” Esta última alegación está repetida en el párrafo (d.) al atacarse la penalidad impuesta por fraude.
El párrafo 9(h) de la querella lee como sigue: “Que los depósitos en bancos hechos por el querellante durante el año 1939 y que figuraban como haber en su cuenta, procedían parte que fueron arrastrados de su cuenta corriente del año anterior 1938 y el resto de ingresos procedentes de sus negocios de automóviles de alquiler, vaquería; compraventa de ganado para matanza; compraventa de frutos del país y ventas de casas, préstamos e hipotecas.”
El párrafo 9 (i) alega “Que el único banco en que el contribuyente hizo depósitos durante el expresado año 1939, fué el Banco Crédito y Ahorro Ponceño, Sucursal de Mayagüez . . .”. Entonces dicho párrafo explica en détalle los balances en esta cuenta al finalizar cada mes de 1939. Concluye alegando que “Entre la suma de $4,790.22 que se arrastró de dicha cuenta del año 1938 hasta la suma del saldo mayor de la misma en mayo de 1939, de $17,534.30, existe una diferencia de $12,744.08”, y que “La curva que representan los depósitos y los desembolsos en dicha cuenta, claramente representan las operaciones de un hombre de negocios, que es lo que el con-tribuyente ha sido durante toda su vida.”